DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first identifying unit”, “second identifying unit”, and “collecting unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitations “first identifying unit which identifies”, “second identifying unit which identifies”, and “collecting unit which collects”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “first identifying unit which identifies”, “second identifying unit which identifies”, and “collecting unit which collects”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US PGPub 2015/0197235).


Regarding claim 1, Yu discloses a controller included in an apparatus (¶16), the controller comprising:
a first identifying unit (24) which identifies a first situation included in a condition for imposing a regulation on operation of the apparatus (¶17);
a second identifying unit which identifies a second situation included in a condition for lifting the regulation imposed on the operation of the apparatus (¶¶16,18); and
a control unit (20) which
controls the apparatus in a first mode if the first situation identified by the first identifying unit is not a predetermined first situation, the first mode being a mode in which a predetermined operation of the apparatus is permitted, the predetermined first situation being a situation where the operation of the apparatus is regulated (¶22), and
controls the apparatus in a second mode if the first situation is the predetermined first situation, the second mode being a mode in which the predetermined operation is restricted (¶27), wherein
if the second situation identified by the second identifying unit is a predetermined second situation, which is a situation where it is desirable that the apparatus be controlled in the first mode, rather than the second mode, the control unit controls the apparatus in the first mode even if the first situation is the predetermined first situation (¶¶23,30).

Regarding claim 2, Yu discloses the predetermined second situation is an abnormal situation different from a normal situation (¶¶23,30 – one having ordinary skill in the art would consider SOC that impacts battery health and durability to be abnormal).

¶16),
the first situation is a current location of the vehicle  (¶17),
the predetermined first situation is a situation where the current location is within a regulated zone (¶19),
the first mode is a mode in which use of the engine is permitted (¶22),
the second mode is a mode in which the use of the engine is restricted (¶27), and
the abnormal situation is a situation where a disaster is occurring (¶23 – the original disclosure does not provide a special definition for disaster. A plain meaning of the term is “someone or something that has a very bad effect or result”. One of ordinary skill in the art would consider a SOC that impacts battery health and durability to be a very bad effect or result).

Regarding claim 4, Yu discloses a method of control of an apparatus, the method comprising:
identifying a first situation included in a condition for imposing a regulation on operation of the apparatus (¶22);
identifying a second situation included in a condition for lifting the regulation imposed on the operation of the apparatus (¶¶23,30);
controlling the apparatus in a first mode if the first situation identified is not a predetermined first situation, the first mode being a mode in which a predetermined operation of the apparatus is permitted, the predetermined first situation being a situation where the operation of the apparatus is regulated (¶22), and controlling the apparatus in a second mode if the first situation identified is the predetermined first situation, the second mode being a mode in which the predetermined operation is restricted (¶¶27); and
if the second situation identified is a predetermined second situation, which is a situation where it is desirable that the apparatus be controlled in the first mode, rather than the second mode, ¶¶23,30).

Regarding claim 5, Yu discloses a control system, comprising
a plurality of apparatuses and a server, the plurality of apparatuses (¶¶16-18), each apparatus including:
a first identifying unit (24) which identifies a first situation included in a condition for imposing a regulation on operation of the apparatus (¶17);
a second identifying unit which identifies a second situation included in a condition for lifting the regulation imposed on the operation of the apparatus, by obtaining the second situation from the server (¶¶16,18); and
a control unit (20) which
controls the apparatus in a first mode if the first situation identified by the first identifying unit is not a predetermined first situation, the first mode being a mode in which a predetermined operation of the apparatus is permitted, the predetermined first situation being a situation where the operation of the apparatus is regulated (¶22), and
controls the apparatus in a second mode if the first situation is the predetermined first situation, the second mode being a mode in which the predetermined operation is restricted (¶27),
the server including:
a collecting unit which collects the second situation  (while not inherently disclosed, Yu discloses the controller receives the SOC of the battery, inherently, a collecting unit must exist to collect the SOC of the battery), and
a communication unit which transmits the second situation collected by the collecting unit to the plurality of apparatuses (while not inherently disclosed, Yu discloses the controller receives the SOC of the battery, inherently, a communication unit must exist to transmit the SOC from the battery to the controller), wherein
¶¶23,30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747